UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4300
KENNETH DAVID GRUBBS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-00-54)

                  Submitted: September 10, 2001

                      Decided: October 1, 2001

    Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bruce R. Williamson, Jr., WILLIAMSON & TOSCANO, Charlottes-
ville, Virginia, for Appellant. Ruth E. Plagenhoef, United States
Attorney, S. Randall Ramseyer, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GRUBBS
                              OPINION

PER CURIAM:

   Kenneth David Grubbs appeals his sentence imposed following his
guilty pleas to two counts of making false statements to obtain a loan,
see 18 U.S.C.A. § 1014 (West 2000), and one count of using a fraudu-
lent Social Security number, see 42 U.S.C.A. § 408(a)(7)(B) (West
Supp. 2001). Grubbs received concurrent custodial sentences of one
year and one day on each count. For the following reasons, we affirm.

   On appeal, Grubbs challenges only the district court’s two-level
enhancement of his offense level based upon the nature of his fraudu-
lent activity under United States Sentencing Guidelines Manual
§ 2F1.1(b)(2) (2000). Specifically, § 2F1.1(b)(2) calls for a two-level
enhancement when "the offense involved (A) more than minimal
planning, or (B) a scheme to defraud more than one victim." Id.
(emphasis added). We review this claim for clear error. See United
States v. Aramony, 166 F.3d 655, 663 (4th Cir. 1999).

   We find the district court’s application of this enhancement proper.
The Sentencing Guidelines commentary notes that "‘[m]ore than min-
imal planning’ is deemed present in any case involving repeated acts
over a period of time, unless it is clear that each instance was purely
opportune." USSG § 1B1.1, comment. (n.1(f)). Here, Grubbs pro-
vided a falsified schedule of assets he knew would be used by his
partner to support numerous loan applications for their joint venture.
Furthermore, Grubbs knew the two banks from which he obtained the
loans in question had that schedule as part of their loan documenta-
tion. Moreover, as the district court noted, Grubbs supplied the same
false information to an accounting firm in order to obtain an account-
ing statement on its letterhead, and thereby "add a patina of legiti-
macy" to those falsehoods in future loan applications. (JA 114). In
light of Grubbs’ repetitive reliance on the falsified schedule and his
effort to conceal his fraud, we find the district court’s application of
the two-level enhancement under § 2F1.1(b)(2) is not clearly errone-
ous.

  Accordingly, we affirm Grubbs’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. GRUBBS                     3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED